Citation Nr: 1755563	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  04-41 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a lumbar strain.

2.  Entitlement to service connection for left foot scars, as residual of a left foot injury.  

3.  Entitlement to service connection for a left foot / ankle disability, other than scars.


REPRESENTATION

Appellant represented by:	Christopher A. Porco, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing is associated with the claims file.

In November 2007, the Board denied entitlement to service connection for residuals of a lumbar strain, a left foot / ankle disability, and a left shoulder disability, and granted a 30 percent rating for multiple keloids.  The Veteran appealed these issues to the United States Court of Appeals for Veterans Claims (Court).  In a March 2010 Memorandum Decision, the Court vacated the portions of the Board decision pertaining to the issues of entitlement to service connection for residuals of a lumbar strain and left foot / ankle disability and remanded these issues to the Board.  The remaining portions of the Board's November 2007 decision were affirmed by the Court.

In October 2011, October 2012, and April 2016, the Board remanded the claims for additional development.  

With respect to the scope of the Veteran's left foot / ankle claim, the Veteran filed   a claim for service connection for pain in his feet up to his ankle.  At his January 2007 hearing, the Veteran clarified that only his left foot / ankle was affected, and that his symptoms were residuals of a left foot laceration.  Accordingly, the Board has recharacterized the issues, as reflected on the title page, to more accurately reflect the Veteran's contentions.  

The Veteran submitted additional VA treatment records subsequent to the last AOJ adjudication of the claims.  Nevertheless, the Board finds the records do not provide new, relevant information with respect to the claims decided herein.  Accordingly, there is no prejudice to the Veteran in proceeding with adjudication of his claims.

In August 2014, the issues of entitlement to service connection for mucosa-associated lymphoid tissue (MALT) lymphoma, gastric ulcers, and a skin disability were addressed in a Board hearing held by a different VLJ.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C. § 7107(c) (2012); 38 C.F.R. § 20.707 (2017).  These issues will therefore be addressed in a separate Board decision to be signed by the presiding VLJ.


FINDINGS OF FACT

1.  The probative evidence indicates that the Veteran's current thoracolumbar spine disability is not related to active service, to include his in-service lumbar strain.

2.  The Veteran has two well-healed, non-adherent, non-painful scars on his left foot that are residuals of his in-service left foot cut.

3.  The weight of the probative evidence of record indicates that throughout the pendency of the appeal, the Veteran has not had a left foot / ankle condition other than his service-connected scars.



CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a lumbar strain have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for two left foot scars have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for establishing service connection for a left foot / ankle disability, other than scarring, have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied in June 2003, March 2005, March 2006, and February 2012 letters.  See 38 U.S.C. §§ 5102, 5103, 5103A (2014); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, Social Security Administration (SSA) records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  In this regard, VA requested clinical treatment records from Fort 
Ord; a negative response was received in April 2012.  VA thoracolumbar and       foot examinations were provided in June 2012, and an addendum medical       opinion addressing the Veteran's lumbar strain claim was obtained in April       2014.  Additional VA treatment records were obtained in December 2011,           June 2012, April 2016, and June 2016.  Finally, the claims were most recently readjudicated in a July 2016 Supplemental Statement of the Case. Accordingly,    the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2017); see also Walker v. Shinseki, 708 F.3d 1110, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a)   may be considered for service connection under 38 C.F.R. § 3.303(b) (2017)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. § 1110 (2012), 38 C.F.R. § 3.303 (2017).  Generally, in order to prove service connection on a direct basis, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Residuals of Lumbar Strain

The Veteran asserts that his current thoracolumbar spine disability is related to his military service, including an in-service lumbar strain.  

VA treatment records indicate that the Veteran has been diagnosed with various thoracolumbar spine disabilities, including a lumbar strain, degenerative disc disease of the thoracolumbar spine, and degenerative arthritis of the thoracolumbar spine.  Thus, the first criterion for establishing service connection, a current disability, has been met.  The question becomes whether the current disability is related to service.

A January 1981 service treatment record indicates that the Veteran reported a four day history of back pain.  It was noted that he experienced mild back pain only while lifting heavy objects.  He was assessed with back pain from excessive heavy lifting and instructed to not lift weights heavier than 10 pounds.  The Veteran's subsequent service treatment records are silent for any reports of, treatment for,       or diagnoses related to his back. 

Subsequent to his discharge from service, an April 1994 workers compensation record indicates that the Veteran suffered an on-the-job back injury while performing heavy lifting.  He was diagnosed with a "muscular back injury" and a "lumbar strain," and was prescribed light duty and physical therapy.  X-rays taken in conjunction with his physical therapy were negative for any evidence of fracture, dislocation, or congenital abnormality.  The treatment records were silent for any notations regarding pre-existing back symptoms or any reference to his in-service back pain.  

With respect to a nexus, the Veteran was provided a VA examination in June 2012.  The examiner opined that the Veteran's current lumbar spine disability was less likely than not incurred in or caused by the Veteran's in-service lumbar strain.      The examiner explained that while the Veteran had a documented injury in 1981 with some low back pain, post-service private treatment records document a more recent and more significant injury while lifting a heavy object.  The examiner opined that after a review of the claims file, the Veteran's current lumbar spine condition appeared to be related more to the Veteran's post service injury than       his in-service injury. 

In an April 2014 addendum opinion, another VA physician opined that the Veteran's claimed lumbar spine condition was less likely than not incurred in or caused by his in-service injury.  The physician stated that while the Veteran had      a lumbar strain during service, a lumbar strain is a self-limited condition that was not related to the Veteran's chronic lumbar degenerative changes and disability.   He explained that muscle strains are minor tears of the soft tissue and are self-limited conditions that resolve with conservative measures.  The physician        stated that there was no evidence in the claims file of an in-service injury that      was significant enough to cause long term degenerative changes.  He noted that examples of injuries that could result in such changes would include damage to     the bony supporting structures or surrounding ligamentous structures that would result in spine instability or an acute disc herniation.  The physician reiterated      that there was no evidence that the Veteran sustained such a trauma or injury.         He further explained that degenerative spinal arthritis was a common condition    that was prevalent in the general population and was a multifactorial condition.  Therefore, in the absence of any evidence suggesting that the Veteran sustained         a trauma significant enough to render his spine unstable, it was less than a fifty percent likelihood that the Veteran's current back problems were related to his military service. 

The April 2014 addendum opinion is supported by a sound rationale and is consistent with the evidence of record; thus the Board finds it highly probative.    The Board has not overlooked the VA treatment records noting that the Veteran had chronic low back pain and distant injuries during service, chronic joint pain likely due to arthritis considering his history of injuries, and that the Veteran had recurrent strains subsequent to his initial back injury during service.  See e.g., VA treatment records dated February 4, 2004, May 6, 2004, and February 28, 2005.  Nevertheless, those notations appear to be based largely upon the Veteran's self-reports, they     are not supported by a detailed rationale, and were not made based upon all the evidence of record, including the Veteran's worker's compensation records regarding his April 1994 post-service back injury.  Accordingly, those records         are afforded significantly less weight than the April 2014 VA addendum opinion.  

The Board acknowledges the Veteran's assertions of a link between his current thoracolumbar spine conditions and his in-service lumbar strain; nevertheless, the Veteran has not been shown to have the requisite medical expertise to render an opinion on a complex medical question such as this.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as    to symptoms but not to provide medical diagnosis).  Accordingly, the Board affords the VA addendum opinion significantly more probative weight than the Veteran's assertions. 

As the preponderance of the evidence is against the claim, service connection for residuals of a lumbar strain is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (West 2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.

Right Foot / Ankle Disability, to Include a Scar

The Veteran's asserts that he has a left foot / ankle disability related to his military service, to include as a residual of a May 1984 foot injury.  Specifically, he testified that he was in a motorcycle accident that resulted in substantial blood loss and a "to the bone" laceration on his left foot.  He reports that he has had left foot pain and swelling in his left foot since that time.  

A May 1984 service treatment record indicates that the Veteran was treated for a cut on his left foot.  The treatment record noted that the Veteran had "scraping of skin only," without any evidence of unusual tenderness, red streaking, or temperature above 100 degrees.  The cut was treated by cleansing the area with saline solution and betadine, drying the affected area, and wrapping it with a sterile bandage.  The Veteran's service treatment records contain no other entries related to his left foot / ankle and he declined a medical examination at the time of his separation from active service.  

Accordingly, the question becomes what, if any, residuals the Veteran has as a result of his documented May 1984 foot injury.  Post-service treatment records     do not document any ongoing left foot / ankle complaints.  To the contrary, the majority of VA and private treatment records consistently indicate that lower extremity examination was normal and there was no evidence of edema. 

The Board acknowledges that the Veteran's VA treatment records contain two notations relevant to his left foot.  Specifically, an October 25, 2011 VA treatment record notes that the Veteran reported chronic intermittent swelling on the left side of his foot since "a car wreck several years ago."  The Veteran's left foot was observed to be slightly puffy, but there was no tenderness or sign of infection. No diagnosis was rendered.  Additionally, a February 9, 2012 treatment record noted that examination of the Veteran's lower extremities was negative except for a scar.  

The Veteran was provided a VA foot examination in June 2012.  The examiner acknowledged the Veteran's documented in-service foot injury, as well as the Veteran's assertion that he experienced foot pain related to that injury.  After an examination of the Veteran and review of the claims file, the examiner opined that the Veteran did not have any left foot diagnosis, aside from two well-healed, non-adherent, and non-painful scars.  With regards to the scars, the examiner opined that the scars were attributable to the Veteran's in-service left foot injury.  

The Board finds that the Veteran's two well-healed, non-adherent, non-painful      left foot scars were incurred in active service.  As discussed above, the service treatment records indicate that the Veteran was treated for a "cut" on his left       foot. He was noted to have scraping of the skin and was treated by cleansing         and bandaging the affected area.  VA treatment records and the June 2012 VA     foot examination document the presence of scars on his left foot.  Moreover, the June 2012 VA examiner attributed the scars to the Veteran's May1984 foot injury.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's two well-healed scars on his left foot were "incurred in" service.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).  

With regard to the Veteran's claim for a left foot / ankle disability other than scarring, Congress specifically limits entitlement for service-connected disease       or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1131 (2012).  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran, as a lay person, is competent to report what he has experienced, including left foot pain and intermittent swelling.  See Layno v. Brown, 6 Vet.    App. 465, 467-69 (1994).  However, the record shows that the Veteran has not    been diagnosed with a left foot / ankle disability, other than scarring.  While the 
Veteran is competent to report what he experienced, the medical evidence demonstrates that he does not have a left foot or ankle disability, other than scarring.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board affords more weight to the June 2012 VA examiner's finding that the Veteran did not have any residuals of his in-service foot injury other than scarring, than it does to the Veteran's assertions that he does have a residual disability.

The Board has not overlooked the October 25, 2011 VA treatment record that the Veteran's left foot was observed to be slightly puffy.  However, the record is silent for any diagnosis regarding the left foot.  Additionally, while the Veteran reports ongoing left foot and ankle pain, pain without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Thus, in the absence of competent evidence showing a left foot / ankle disability other than scarring, it is unnecessary to address the remaining elements of the claim for service connection.  See Brammer, 3 Vet. App. at 225.  As the preponderance of the evidence is against the claim, service connection for a left foot / ankle disability, other than scarring, is denied.  In reaching this conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for residuals of a lumbar strain is denied. 

Service connection for two well-healed scars on the left foot is granted.  

Service connection for a left foot or ankle disability, other than scarring, is denied.




____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


